         

(AMERICAN COMMERCIAL LINES LOGO) [c65497c6549701.gif]
EXHIBIT 10.1
Commercial Barge Line Company
2011 Annual Incentive Plan
Corporate Employees
This Commercial Barge Line Company 2011 Annual Incentive Plan for Corporate
Employees sets forth the goals and administrative guidelines that reflect
Commercial Barge Line Company’s (the “Company”) expectations for performance and
accountability of the leadership team. The performance goals will be measured
based on the Commercial Barge Line Company results as reported in its audited
financials for 2011.
For 2011, the weighting of the Financial Measures is:

  •   EBITDAR: 75%         Earnings before interest, taxes, depreciation,
amortization and restructuring (“EBITDAR”) is used to determine the financial
performance from operations.

For 2011, the weighting of the Business Goals is:

  •   Safety: 12.5%         It is critical that we continue to provide a safe
environment for all employees. Safety will be measured by the incident rate
which is defined as the number of recordable injuries × 200,000 divided by the
number of employee hours worked. This measurement/goal includes the performance
of our sub-contractors.     •   Environmental Safety (Releases): 6.25%        
We are committed to conducting our businesses in an environmentally responsible
and proactive manner, for both the safety of our employees as well as the
communities in which we operate. Environmental Safety will be measured by the
number of releases and the number of gallons released as reported to the NRC
(National Response Center). This measurement/goal includes the performance of
our sub-contractors.     •   Allisions, Collisions and Groundings (ACGs): 6.25%
        The number of allisions, collisions and groundings (ACGs) per million
barge miles. This metric excludes ACGs and barge miles from outside towing and
chartered boats.

Plan Administration
Eligibility Criteria

  •   Full-time active “Corporate” employees of Commercial Barge Line Company
and its affiliates — this applies to salaried non-represented employees that are
considered “Corporate”. This plan does not apply to employees of the
Professional Services segment of our business, or employees covered by another
Company or affiliate AIP program (Hourly, Transportation Services, Jeffboat
and/or Sales/Marketing).     •   Hire date on or before September 30, 2011.    
•   Employed by the Company or one of its affiliates at time the incentive
awards are paid.     •   Employee is in good standing with the Company and
individual performance rated at a satisfactory level or higher.     •  
Employees that change eligibility levels or AIP plans during the year will have
their award prorated based on the base salary earned and/or service at each
award level/plan.

Award Opportunities
Each performance measure has a corresponding percentage of the target award
opportunity. Some incentive can still be earned if performance is close to, but
falls short of the goals. Also, higher incentives may be earned if goals are
exceeded. Therefore, if actual performance falls between any of the defined
levels, the award opportunities will be calculated
Corporate

 



--------------------------------------------------------------------------------



 



proportionately. The calculations will be based on GAAP financials unless an
exception (plus or minus) is approved by the Compensation Committee.

  •   Minimum performance (typically 80% attainment) pays 50% of the target
opportunity.     •   Target performance (100% attainment) pays 100% of target
opportunity.     •   Superior performance (typically 150% attainment) pays 150%
of the target opportunity.

If the minimum performance level for EBITDAR is not met, the Business Goal
metrics cannot pay above target levels.
Award Calculations
The total amount of awards will be fixed at the end of the year and calculated
based on the following formula for employees employed on December 31, 2011:
2011 Base Salary Earnings × Target Award Opportunity × Performance Score for
Each Goal.
Actual base salary earnings are defined as only the base compensation earned
from January 1 through December 31. In other words, the AIP payout will be
prorated based on actual salary earnings for the year. The overall performance
score is determined by multiplying the achievement levels of the financial and
business objectives by their respective weighting and added together.
The awards may be adjusted upward or downward based on performance. However, the
net of these adjustments may not increase the total bonus award.
Timing of Payment
Earned disbursement of the 2011 bonus amounts will occur after the 2011
financial results have been tabulated, outside auditors have finished their
audit and the Compensation Committee has signed-off on the payment; estimated to
be completed by March 15, 2012. In all events, bonus amounts will be paid no
later than December 31, 2012, with respect to the 2011 bonus program.
Administration
The Compensation Committee designated by the Board of Directors of the Company
has the full power, authority and discretion to construe, interpret and
administer this bonus program. The Compensation Committee may delegate this
authority to any appropriate person or persons and such delegates shall have all
the powers the Compensation Committee would have if it had acted itself. As a
condition of eligibility to participate in this bonus program, a participant
must accept that all determinations of the Compensation Committee or any of its
delegates will be final, conclusive and binding.
Amendment
The Board of Directors or the Compensation Committee, each in its sole
discretion, may, at any time with or without notice, amend, modify, suspend or
terminate this bonus program, including the right to suspend or eliminate some
or all payments under this bonus program at any time.
Assignment
Payments under this bonus program may not be assigned or alienated.
Applicable Law
This document shall be governed by the laws of the State of Indiana.
No Employment Rights
Nothing contained in this bonus program shall be construed as a contract of
employment between the Company or its affiliates and a participant or as a right
of any participant to be continued in the employment of the Company or its
affiliates, or as a limitation of the right of the Company or its affiliates to
discharge any of its employees with or without cause.
Corporate

 